Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered March 2, 1993, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
*588Ordered that the judgment is affirmed.
We reject the defendant’s contention that the trial court erred by refusing to admit into evidence a tape recording of a 911 telephone call that the defendant placed minutes after the shooting, since the record indicates that he had "the time to reflect and possibly fabricate a story” (People v Wilson, 123 AD2d 457, 458; see, People v Sostre, 51 NY2d 958). Accordingly, the recording was not admissible into evidence as either an excited utterance or a present sense impression.
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Miller, J. P., Altman, Gold-stein and Florio, JJ., concur.